Citation Nr: 0845063	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2008, the veteran did not report to his scheduled 
Travel Board hearing and did not explain his absence or 
request to reschedule the hearing.  Therefore, the Board 
considers his request for a Travel Board hearing withdrawn. 
38 C.F.R. 
§ 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran does not have a current diagnosis of a left leg 
disability.  


CONCLUSION OF LAW

The veteran's left leg disability was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2006, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a June 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Notice errors, such as inadequate content or timing, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

Since providing the veteran additional VCAA notice in June 
2006, the RO readjudicated the veteran's claim in the 
November 2006 statement of the case (SOC).  This is important 
to note because the Federal Circuit Court has held that a SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's [service medical records (SMRs) and service 
personnel records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed below, indicates he did not receive treatment for a 
leg disability during service.  Moreover, there is no 
competent medical evidence showing or indicating a nexus 
between service and the disorders at issue.  The Board 
concludes that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R.  § 3.159 
(c)(4) (2007).  As service and post-service medical records 
provide no basis to grant this claims, and provide evidence 
against the claims, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  First, there is no evidence that the veteran 
has a current leg disability.  In February 2007, Dr. E. P. 
stated that the veteran had chronic leg pain.  Pain alone, 
without a diagnosis or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Entitlement to Service Connection for a Left Leg Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is no evidence of record that shows a 
diagnosis of a left leg disability.  As discussed above, Dr. 
E. P., the veteran's private physician, stated that he had 
chronic left leg pain due to in service trauma.  Pain alone, 
without a diagnosis or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  


There is no specific diagnosis of a left leg disability.  
Therefore, the claim cannot be granted.  Since the 
preponderance of the evidence is against the claim, the 
provisions of 38 U. S. C. A. 5107(b) regarding reasonable 
doubt are not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for a left leg disability is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


